

116 HRES 531 IH: Expressing concern over the prevalence of hazardous working conditions for children, especially the worst forms of child labor in the mining of cobalt and other minerals in the Democratic Republic of the Congo.
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 531IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Castro of Texas (for himself and Mr. Fortenberry) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing concern over the prevalence of hazardous working conditions for children, especially the
			 worst forms of child labor in the mining of cobalt and other minerals in
			 the Democratic Republic of the Congo.
	
 Whereas the Department of Labor has reported that the worst forms of child labor have been exploited in the extraction and processing of cobalt ore in the Democratic Republic of the Congo (DRC) and these activities are in violation of international standards;
 Whereas the United Nations Children’s Fund (UNICEF) estimated that 40,000 children work in mines in the former Province of Katanga, DRC, including in the cobalt sector;
 Whereas the DRC continues to be the world’s leading source of mined cobalt, supplying more than 64 percent of global cobalt production in 2018;
 Whereas for their economic survival, families often encourage children to work, including in the mining sector;
 Whereas cobalt is a strategic and critical mineral used in numerous diverse commercial, industrial, and military applications, for which demand is growing;
 Whereas Amnesty International found major electronics and electric vehicle companies are still not doing enough to stop human rights abuses entering their cobalt supply chains;
 Whereas key stakeholders, especially industry groups, trade associations, and private companies, have an individual responsibility to identify, prevent, and take action to halt hazardous and working conditions in their cobalt supply chains, and to conduct due diligence with the aim of reducing child labor and improving working conditions in artisanal mines and in the broader cobalt supply chain, thereby respecting human rights, avoiding contributions to conflict, and advancing sustainable development;
 Whereas, in August 2017, the Government of the DRC issued a strategy on child labor in which it pledged to end child mining by 2025; and
 Whereas countries and companies that utilize cobalt have a responsibility to work with the Government of the DRC and actors in their supply chains to support actions to raise awareness, build enforcement capacity, and improve monitoring and remediation at the national, provincial, and local levels with the aim of enhancing the capacity of private and public sector entities to eliminate the worst forms of child mining by 2025 and preventing the extraction, supply, and trade of minerals from exploiting children or contributing to other human rights abuses: Now, therefore, be it
	
 That the House of Representatives— (1)expresses concern over the prevalence of the hazardous, and especially the worst forms of, child labor in the mining of cobalt and other minerals in the Democratic Republic of the Congo (DRC);
 (2)urges the Secretary of State, the Administrator of the United States Agency for International Development, and the Secretary of Labor to identify, assess, and evaluate the United States commercial recipients of cobalt derived through child labor and for-profit or nonprofit entities that benefit indirectly or directly from the commercial use or trade of such cobalt;
 (3)calls on the Secretary of State, the Administrator of the United States Agency for International Development, and the Secretary of Labor to coordinate with key stakeholders, particularly industries which utilize or trade in cobalt, and engage private multinational corporations, multilateral organizations, and the nongovernmental organization community to jointly establish an entity or other association with the Government of the DRC, such as the Public-Private Alliance for Responsible Minerals Trade, to partner in developing and implementing plans to reduce child labor and improve working conditions in cobalt mining in the DRC;
 (4)calls on the Secretary of State, the Administrator of the United States Agency for International Development, and the Secretary of Labor to develop a strategy and action plan, such as in the Harkin-Engel Protocol for the Growing and Processing of Cocoa Beans, in partnership with the Government of the DRC and the entity or other association outlined above in paragraph (3) to take steps to end the worst forms of child labor in cobalt mining by 2025 by—
 (A)removing child labor in the extraction of cobalt, including in artisanal and small-scale mining, and replacing exploitive artisanal mining with other forms of sustainable, productive economic activity to address local needs and support their reintegration into their community;
 (B)ensuring that no minerals, including cobalt, that are produced with the use of the worst forms of child labor, in whole or in part, are utilized in any aspect of any company’s business operations, products, or supply chain, and mitigating and eliminating the presence of any child-labor-linked minerals that companies detect in their supply chains or business operations;
 (C)conducting due diligence on the source and custody of such cobalt, in accordance with the 5-step due diligence process outlined in the Organization for Economic Co-operation and Development’s Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas;
 (D)recommending actions to ensure that sources of cobalt are compliant with restrictions on the worst forms of child labor laws;
 (E)ensuring that efforts to end child participation in cobalt mining are properly developed, robust, fully implemented, and monitored, and that training is provided to those responsible for executing these activities and to those enforcing labor laws in mining areas for the Government of the DRC;
 (F)supporting the entity or other association outlined above in paragraph (3) in partnering with the Government of the DRC to create a public-private system for routine inspections of artisanal mines;
 (G)reporting to government regulatory or law enforcement authorities, as applicable, all cases, instances, or information indicating a reasonable risk of linkages between child labor and the production, sale, or use of minerals; and
 (H)making publicly available findings based on a joint assessment of the Government of the DRC and third-party organizations outlined in this paragraph; and
 (5)encourages the United States Trade Representative to assess developments in the cobalt and other extractive sectors of the DRC when conducting annual reviews mandated under the Africa Growth and Opportunity Act and the Generalized System of Preferences (GSP) program.
			